Exhibit 10.1(d)
AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of November 7, 2008, by and between Ameristar Casinos, Inc., a
Nevada corporation (the “Company”), and Thomas M. Steinbauer (the “Employee”).
     WHEREAS, the Company and the Employee are parties to an Employment
Agreement, dated as of November 15, 1993, as previously amended by Amendment
No. 1 to Employment Agreement dated as of October 5, 2001 and by Amendment No. 2
to Employment Agreement dated as of August 15, 2002 (as so amended, the
“Agreement”); and
     WHEREAS, the Company and the Employee desire to amend the Agreement to
conform to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and the Employee agree as follows:
     1. New Section 10.9. The following new Section 10.9 is hereby added to the
end of the Agreement:
     “10.9 SECTION 409A COMPLIANCE
     (a) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”) and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.” If Employee is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit (including any payment pursuant to Section 5.5(b)) that
is considered deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Employee or (ii) the date of Employee’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 10.9(a) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Employee in a lump sum without interest, and any

 



--------------------------------------------------------------------------------



 



remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
     (b) With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, all such payments shall be made on or before the last day of
calendar year following the calendar year in which the expense occurred.”
     2. Confirmation. Except as amended pursuant to this Amendment, the terms of
the Agreement shall continue in full force and effect.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

          AMERISTAR CASINOS, INC.   EMPLOYEE:
 
       
By:
  /s/ Gordon R. Kanofsky   /s/ Thomas M. Steinbauer
 
       
 
  Name: Gordon R. Kanofsky   Thomas M. Steinbauer
 
  Title:   Chief Executive Officer and    
 
              Vice Chairman    

2